10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
DARYL LAMAR BERRY,
Plaimiff, ease N`o. 18-1588 JLR
V_ oRDER 0F DISMISSAL
CATHERINE SHAFFE.R, et ai.,
Defendants.

 

 

The Court, having reviewed the eemplaint, the Report and Recommendation Of the
Honorable Brian A. Tsuchida, United States Magistrate Judge, and the remaining record, does
hereby find and ORDER:

(1) The Court adopts the Report and Recommendation.

(_3) This ease is dismissed With prejudice The matter shall be counted as a
"‘strike” pursuant to 28 U.S.C. § 1915(g).

(4) The Cierk is directed to provide a copy of this Order to plaintiff

€..M

JA_M]§S L. FOBART

~\»\A
DATED this "'.l{.`p day of (\\b\rtw\\) ' 20.18.

  

 

United Stat S DiStrict Judge

-ORDER OF DISMISSAL - 1

 

 

